Exhibit 10 (a) (ii)
FY10 Non-U.S. Employees
Restricted Stock Unit Award and Agreement
[DATE]
Dear                                          :
H. J. Heinz Company is pleased to confirm that, effective as of ___, you have
been granted an award of Restricted Stock Units (“RSUs”) in accordance with the
terms and conditions of the Third Amended and Restated H.J. Heinz Company Fiscal
Year 2003 Stock Incentive Plan (the “Plan”). This Award is also made under and
governed by the terms and conditions of this letter agreement (“Agreement”),
which shall control in the event of a conflict with the terms and conditions of
the Plan. For purposes of this Agreement, the “Company” shall refer to H. J.
Heinz Company and its Subsidiaries. Unless otherwise defined in this Agreement,
all capitalized terms used in this Agreement shall have the same meanings as the
capitalized terms in the Plan, which are hereby incorporated by reference into
this Agreement.

1.   RSU Award. You have been awarded a total of                      RSUs.   2.
  RSU Account. RSUs entitle you to receive a corresponding number of shares of
H. J. Heinz Company Common Stock (“Common Stock”) in the future, subject to the
conditions and restrictions set forth in this Agreement, including, without
limitation, the vesting conditions set forth in Paragraph 3 below. Your RSUs
will be credited to a separate account established and maintained by the Company
on your behalf or by a third party engaged by the Company for the purpose of
implementing, administering and managing the Plan. Until the Distribution Date
(as defined herein), the value of your unvested RSUs is subject to change based
on increases or decreases in the market price of the Common Stock. Because the
RSUs are not actual shares of Common Stock, you cannot exercise voting rights on
them until the Distribution Date.   3.   Vesting. Provided the Management
Development & Compensation Committee of the Board of Directors of the Company
(the “MDCC”) determines the Company achieves [INSERT PERFORMANCE GOAL]
(hereinafter “Performance Goal”), you will become vested in the RSUs credited to
your account according to the following schedule:                     .   4.  
Termination of Employment. The termination of your employment with the Company
will have the following effect on your RSUs:

  (a)   Retirement. If the termination of your employment with the Company is
the result of Retirement, provided that the MDCC determines (either before or
after such termination) that the Performance Goal specified in Paragraph 3 is
achieved, any RSUs granted hereunder that remain unvested as of your Date of
Termination shall continue to vest in

 



--------------------------------------------------------------------------------



 



      accordance with the vesting schedule set forth in Paragraph 3 above,
subject to the requirements of Paragraph 5 below.     (b)   Disability or
Involuntary Termination without Cause. If the termination of your employment
with the Company is the result of Disability, or involuntary termination without
Cause, provided that the MDCC determines (either before or after such
termination) that the Performance Goal specified in Paragraph 3 is achieved, any
RSUs granted hereunder that remain unvested as of your Date of Termination shall
continue to vest in accordance with the vesting schedule set forth in
Paragraph 3 above, subject to the requirements of Paragraph 5 of this Agreement,
but in no event later than the last business day of the month of the one year
anniversary of your Date of Termination.     (c)   Death. In the event that you
should die while you are continuing to perform services for the Company or
following Retirement, provided that the MDCC determines (either before or after
such termination) that the Performance Goal specified in Paragraph 3 is
achieved, any RSUs that remain unvested as of the date of your death shall
continue to vest in accordance with the vesting schedule set forth in
Paragraph 3 above, but in no event later than the last business day of the month
of the one year anniversary of your Date of Termination.     (d)   Change in
Control. If a Change in Control occurs prior to the completion of the
performance period (the fiscal year of the grant), a pro rata portion of the
award shall become payable as of the date of the Change in Control to the extent
earned on the basis of achievement of the pro rata portion of the Performance
Goal relating to the portion of the performance period completed as of the date
of the Change in Control. If a Change in Control occurs after the completion of
the performance period and the Performance Goal is achieved, the entire award
shall become payable as of the date of the Change in Control.     (e)   Other
Termination. If your employment with the Company terminates for any reason other
than as set forth in subparagraphs (a), (b), (c), or (d) above, including
without limitation any voluntary termination of employment or an involuntary
termination for Cause, no further vesting will occur and you will immediately
forfeit all of your rights in any RSUs that remain unvested as of your Date of
Termination.

5.   Non-Solicitation/Confidential Information. In partial consideration for the
RSUs granted to you hereunder, you agree that you shall not, during the term of
your employment by the Company and for 12 months after termination of your
employment, regardless of the reason for the termination, either directly or
indirectly, solicit, take away or attempt to solicit or take away any other
employee of the Company, either for your own purpose or for any other person or
entity.

2



--------------------------------------------------------------------------------



 



    You further agree that you shall not, during the term of your employment by
the Company or at any time thereafter, use or disclose the Confidential
Information (as defined below) except as directed by, and in furtherance of the
business purposes of, the Company. You acknowledge that the breach or threatened
breach of this Paragraph 5 will result in irreparable injury to the Company for
which there is no adequate remedy at law because, among other things, it is not
readily susceptible of proof as to the monetary damages that would result to the
Company. You consent to the issuance of any restraining order or preliminary
restraining order or injunction with respect to any conduct by you that is
directly or indirectly a breach or threatened breach of this Paragraph 5. Any
breach by you of the provisions of this Paragraph 5 will, at the option of the
Company and in addition to all other rights and remedies available to the
Company at law, in equity or under this Agreement, result in the immediate
forfeiture of all of your rights in any RSUs that remain unvested as of the date
of such breach.       “Confidential Information” as used herein shall mean
technical or business information not readily available to the public or
generally known in the trade, including but not limited to inventions; ideas;
improvements; discoveries; developments; formulations; ingredients; recipes;
specifications; designs; standards; financial data; sales, marketing and
distribution plans, techniques and strategies; customer and supplier
information; equipment; mechanisms; manufacturing plans; processing and
packaging techniques; trade secrets and other confidential information,
knowledge, data and know-how of the Company, whether or not they originated with
you, or represent information which the Company received from third parties
under an obligation of confidentiality.   6.   Dividend Equivalents. An amount
equal to the dividends payable on the shares of Common Stock represented by your
unvested RSUs will be accrued as of each quarterly period dividend payment
record date and will be credited to the employee and distributed upon vesting of
such RSUs, subject to forfeiture of unvested RSUs and undistributed cash
dividend equivalents accrued on such unvested RSUs as described in Paragraph 4
(d) and (e). These payments will be calculated based upon the number of such
vesting RSUs that were credited to your account as of each quarterly period
dividend record date prior to vesting. These payments will be reported as income
to the applicable taxing authorities, and federal, state, local and/or foreign
income and/or any employment taxes will be withheld from such payments as and to
the extent required by applicable law.   7.   Distribution. All RSU
distributions will be made in the form of actual shares of Common Stock and will
be distributed to you as soon as administratively practical after one of the
following dates (each, a “Distribution Date”):

  (a)   Default Distribution Date. Shares of Common Stock representing your RSUs
will be distributed to you on the date the RSUs vest, or, if such date is not a
business day, on the next business day, unless the Distribution Date is
automatically deferred as provided in subparagraph (b) below.

3



--------------------------------------------------------------------------------



 



  (b)   Separation of Service of Specified Employee. If your distribution is on
account of your “separation from service” as defined in Internal Revenue Code
(“IRC”) section 409A and the regulations thereunder, and if you are a “specified
employee,” as defined in IRC section 409A(a)(2)(B)(i) on your Distribution Date,
and your distribution constitutes the “deferral of compensation” as defined in
IRC section 409A and the regulations thereunder, your distribution will be
automatically deferred until the date that is six (6) months after your
“separation from service,” regardless of your Default Distribution Date.

    Subject to Paragraph 7(b), certificates representing the distributed shares
of Common Stock will be delivered to the firm maintaining your account as soon
as practicable after a Distribution Date occurs. Notwithstanding the foregoing,
and subject to Paragraph 7(b), all vested RSUs will be distributed to you at the
close of business on the day following the last day of your employment with the
Company, or as soon as administratively practicable thereafter, if you terminate
employment with the Company for any reason.   8.   Taxes.

  (a)   Tax Withholding. On the Distribution Date, the Company will withhold a
number of shares of Common Stock that is equal, based on the Fair Market Value
of the Common Stock on the Distribution Date, to the amount of the federal,
state, local, and/or foreign income and/or employment taxes required to be
collected or withheld with respect to the distribution, or make arrangements
satisfactory to the Company for their collection.     (b)   Fringe Benefits Tax.
By accepting the grant of RSUs, you consent and agree to assume any liability
for fringe benefit tax that may be payable by the Company and/or your employer
in connection with the RSUs. Further, by accepting the grant of the RSUs, you
agree that the Company and/or your employer may collect the fringe benefit tax
from you by any of the means set forth in Section 8(a) or any other reasonable
method established by the Company. You further agree to execute any other
consents or elections required to accomplish the above, promptly upon request of
the Company.

9.   Non-Transferability. Your RSUs may not be sold, transferred, pledged,
assigned or otherwise encumbered except by will or the laws of descent and
distribution. You may also designate a beneficiary(ies) in the event that you
die before a Distribution Date occurs, who shall succeed to all your rights and
obligations under this Agreement and the Plan. If you do not designate a
beneficiary, your RSUs will pass to the person or persons entitled to receive
them under your will. If you shall have failed to make a testamentary
disposition of your RSUs in your

4



--------------------------------------------------------------------------------



 



    will or shall have died intestate, your RSUs will pass to the legal
representative or representatives of your estate.   10.   Employment Rights. You
acknowledge and agree that nothing in this Agreement or the Plan shall confer
upon you any right with respect to future awards or continuation of your
employment, nor shall it constitute an employment agreement or interfere in any
way with your right or the right of Company to terminate your employment at any
time, with or without cause, and with or without notice, subject to the terms of
any written employment contract that you may have with the Company that is
signed by both you and an authorized representative of the Company.   11.  
Collection and Use of Personal Data. You consent to the collection, use, and
processing of personal data (including name, home address and telephone number,
identification number and number of RSUs held on your behalf) by the Company or
a third party engaged by the Company for the purpose of implementing,
administering and managing the Plan and any other stock option or stock
incentive plans of the Company (the “Plans”). You further consent to the release
of personal data (a) to such a third party administrator, which, at the option
of the Company, may be designated as the exclusive broker in connection with the
Plans, or (b) to any Subsidiary of the Company, wherever located. You hereby
waive any data privacy rights with respect to such data to the extent that
receipt, possession, use, retention, or transfer of the data is authorized
hereunder.   12.   Future Awards. The Plan is discretionary in nature and the
Company may modify, cancel or terminate it at any time without prior notice in
accordance with the terms of the Plan. While RSUs or other awards may be granted
under the Plan on one or more occasions or even on a regular schedule, each
grant is a one time event, is not an entitlement to an award of RSUs in the
future, and does not create any contractual or other right to receive an award
of RSUs, compensation or benefits in lieu of RSUs or any other compensation or
benefits in the future.   13.   Compliance with Stock Ownership Guidelines. All
RSUs granted to you under this Agreement shall be counted as shares of Common
Stock that are owned by you for purposes of satisfying the minimum share
requirements under the Company’s Stock Ownership Guidelines (“SOG”), except if
the Performance Goal set forth in Paragraph 3 is not achieved, after which time
they will no longer be counted. Notwithstanding the foregoing, you acknowledge
and agree that, with the exception of the number of shares of Common Stock
withheld to satisfy income tax withholding requirements pursuant to Paragraph 8
above, 75% of the shares of Common Stock represented by the RSUs granted to you
hereunder cannot be sold or otherwise transferred, even after the Distribution
Date, unless and until you have met the Company’s SOG’s minimum share ownership
requirements. The MDCC may not approve additional RSU awards to you unless you
are in compliance with the terms of this Paragraph 13 and the applicable SOG
requirements.

5



--------------------------------------------------------------------------------



 



14.   Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
its choice of law provisions.

This RSU Award is subject to your on-line acceptance of the terms and conditions
of this Agreement through the Fidelity website.

            H. J. HEINZ COMPANY
      By:   /s/ William R. Johnson         William R. Johnson        Chairman of
the Board, President and
Chief Executive Officer     

         
Accepted:
       
 
 
 
   
 
       
Date:
       
 
 
 
   

6